Citation Nr: 0026558	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-20 791	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for emphysema and 
bronchial asthma.

3.  Entitlement to service connection for a gum condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tonsillitis.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for influenza.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for  bilateral hearing 
loss.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for  of a left eye and 
cheekbone injury.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from July 1940 to November 
1945 and from February 1962 to October 1963.

This appeal arises from a March 1984 rating decision in which 
the Reno, Nevada Department of Veterans Affairs (VA) regional 
office (RO) denied entitlement to service connection or 
determined that new and material evidence had not been 
submitted to reopen the claims listed on the first page of 
this decision.  Although the veteran perfected a timely 
appeal as to those issues, his case was not forwarded to the 
Board of Veterans' Appeals until November 1999.  

The veteran also submitted notices of disagreement with a 
January 1991, determination of the RO that he had not 
submitted a timely substantive appeal in response to a June 
1989.  A statement of the case was not issued as to this 
issue, although the Board possesses jurisdiction to determine 
questions regarding the timeliness of substantive appeal in 
the first instance.  A determination of this question has 
been rendered moot, as will be discussed below, by the 
veteran's death.



FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1940 to November 1945, and from February 1962 to October 
1963.

2.  On September 19, 2000 the Board was notified by the RO, 
that the veteran died on August [redacted], 2000.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeals are dismissed.


		
Mark D. Hindin
Veterans Law Judge
Board of Veterans' Appeals

 



